IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00266-CR

ALEC NAVA,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-2080-C2


                                       ORDER


       Alec Nava entered a plea of guilty to the offense of intoxication assault against an

emergency worker and elected to have a jury assess punishment. The jury assessed

punishment at 20 years confinement.

       On January 3, 2019, Alec Nava’s retained counsel filed a brief pursuant to Anders

v. California and a motion to withdraw stating that after “a professional evaluation of the

record in this case and a thorough review of applicable law, [counsel] has reached the
conclusion that there are no arguable grounds to be advanced to support an appeal and

the appeal is frivolous under the standards applied in Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).”

        Retained appellate counsel in a criminal case has three alternative courses of action

available:

        1. File a brief on the merits;
        2. After advice to and consent from the client, withdraw the notice of appeal; or
        3. Move to withdraw from representation.

Craddock v. State, 38 S.W.3d 886, 887 (Tex. App.—Waco 2001, order).

        The provisions of Anders v. California do not apply to retained counsel. Lopez v.

State, 283 S.W.3d 479, 480 (Tex. App.—Texarkana 2009, no pet.); Rivera v. State, 130 S.W.3d
454, 459 (Tex. App.—Corpus Christi 2004, no pet.); Craddock v. State, 38 S.W.3d at 887.

However, once retained counsel has determined that there are no arguable issues for

appeal, there are only two options available:

        1. After advice to and consent of the client, withdraw the notice of appeal; or
        2. Move to withdraw from representation.

Craddock v. State, 38 S.W.3d at 887.

        Nava’s retained counsel filed a motion to withdraw. After counsel filed a motion

to withdraw, this Court entered an order on February 13, 2019 ordering counsel to

provide Nava with a copy of the record. Counsel notified this Court that he complied

with the February 13 Order and provided Nava with a copy of the record. We strike the

Anders brief filed by counsel and grant counsel’s motion to withdraw.
Nava v. State                                                                          Page 2
        Nava has 30 days from the date of this Order to 1) retain new counsel, 2) take other

action showing his desire to pursue his appeal, including but not limited to requesting

the appointment of another attorney if he cannot afford one, or 3) notify this Court that

he no longer desires to pursue his appeal. If Nava fails to respond to this Order within

30 days, the appeal will be dismissed without further notice for want of prosecution.

                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed June 5, 2019
Do not publish




Nava v. State                                                                         Page 3